Citation Nr: 1426318	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  06-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include mitral valve prolapse (MVP).

2.  Entitlement to service connection for loss of vision in the left eye, to include secondary to a heart disability.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board denied these claims in a March 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision issued in January 2012, the Court vacated the Board's decision and remanded it for further development and readjudication.  Subsequently, in November 2012 and September 2013, the Board remanded these claims for additional medical development and inquiry.  The claims are again before the Board for appellate review.  

The record in this matter consists of electronic claims files.  Relevant documentary evidence has not been added to the record since the March 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   


FINDINGS OF FACT

1.  A chronic heart disability was not shown in service or for many years thereafter, and any current heart disability is unrelated to service, or to a disease or injury of service origin.  

2.  The Veteran's MVP is a congenital defect for VA purposes. 

3.  A chronic eye disability was not shown in service or for many years thereafter, and any current eye disability is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.    

4.  The Veteran's vision disability is a developmental defect for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between August 2004 and November 2012 which informed her of her duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in the SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board in her own hearing, which she initially elected to do in her substantive appeal.  In response, the RO scheduled the Veteran for a Travel Board hearing before a Veterans Law Judge in March 2008.  But the Veteran did not appear for the hearing.  38 C.F.R. § 20.704 (d), (e) (2013).  VA also afforded the Veteran VA compensation examinations into her claims to service connection, the reports of which contain opinions that comment on her assertions.  

Further, VA attempted to obtain the Veteran's complete STRs, and evidence pertaining to post-service medical treatment in military facilities as a dependent of an active duty service member.  The record contains STRs which address in-service gynecological and gastric problems, but do not address the heart and eye problems she claims to have experienced during service.  The Veteran maintains that she received treatment of heart and eye disorders during service at the Brooke Army Medical Center (BAMC) in San Antonio, Texas.  She also maintains that she received heart and eye treatment soon after service at the Walter Reed Army Medical Center (WRAM) in Washington, DC.  On multiple occasions during the several-year-long appeal period the RO attempted to obtain pertinent medical evidence from these facilities, including as a result of Board remands.  However, each facility has indicated that it has no information pertaining to care of the Veteran, either in active duty records or post-service records as a dependent spouse of an active duty member.  

Specifically, in November 2012, VA contacted BAMC directly and requested in-patient and out-patient records for 1980 and 1981.  In December 2012, VA received a negative response from BAMC.  That same month, VA notified the Veteran that it was unable to locate the BAMC records.  In January 2013, the Veteran notified VA that she did not have them.  In January 2013, VA issued a formal finding of unavailability of the BAMC records.

Concurrently, in November 2012, VA contacted the National Personnel Records Center (NPRC) and requested all records from 1980 and 1981 that originated from BAMC.  In December 2012, NPRC returned a negative response (which was added to the file in May 2013). 

In April 2013, VA contacted the NPRC and requested all dependent in-patient (C03) and dependent out-patient (C04) records from Walter Reed Army Medical Center (WRAM). In May 2013, negative responses for in-patient records for 1981 and 1982, and for outpatient records for 1982 were received.  In June 2013, a negative response for outpatient records for 1981 was received.  In July 2013, VA notified the Veteran that it was unable to locate the WRAM records.  That same month, the Veteran notified VA that she did not have them.  In July 2013, VA issued a formal finding of unavailability of the WRAM records.

The Board finds that all efforts possible have been undertaken  to obtain the missing records from BAMC and WRAM. 

The Veteran also maintains that she received relevant treatment from two private physicians in the years following service.  Pursuant to VA's request, relevant evidence has been included in the record from A.B., M.D.  The RO also requested evidence from S.G., M.D.  But two requests dated in August 2004 and November 2004 yielded no responses.  The Veteran has not submitted the records, and has specifically informed VA, in correspondence dated in August 2012, that those records are unavailable. 

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims to Service Connection

The Veteran claims that she incurred heart and eye disabilities during service.  She contends that she was assessed for mitral valve prolapse in 1981, and was evaluated for a small blood clot to her left ocular artery due to the mitral valve prolapse.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection may not be granted for a congenital or developmental defect as such a defect is not considered a disease or injury for the purpose of determining service connection.  38 C.F.R. § 3.303 (2013).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  If however such a defect were subjected to a superimposed disease or injury, which then created additional disability, service connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, medical evidence notes heart and eye problems during the appeal period.  In November 2013 VA compensation examination reports, a heart valve disorder, diplopia, and early bilateral cataracts are noted.  Further, in private medical evidence dated between 2002 and 2006, mitral valve prolapse is noted.  Regarding whether these problems were incurred during service, the Board will address the claims separately below.  

          Heart:

The evidence is in equipoise regarding whether the Veteran experienced MVP during service.  

Certain evidence indicates that the Veteran did not experience this problem during service.  The STRs are negative for heart problems.  Despite repeated attempts by VA, there is no medical evidence of record documenting a heart problem during or soon after service.  Indeed, the earliest evidence of record of a valve heart disorder is found in private medical evidence dated in the early to mid 2000s, over 20 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

However, certain evidence of record supports the Veteran's claim that she was evaluated for MVP during service.  The Veteran has been consistent in her assertions that MVP was evaluated during service.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  The Board has considered the fact that she has experience working in the healthcare industry as a limited practical nurse, and that she has advanced degrees in public health management.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Irrespective of whether the Veteran received medical evaluation at Brooke and Walter Reed Army Medical Centers in the early 1980s, the STRs do appear incomplete.  For example, the record contains the Veteran's enlistment report of medical history, but not an accompanying enlistment report of medical examination.  Further, the record does not contain discharge reports of medical examination and history.  That such medical reports are not of record serves to strengthen the inference that some STRs are missing.  This is particularly so given that, as the Veteran's DD Form 214 notes, she was discharged from service for "failure to maintain acceptable standards for retention."  Indeed, the record is silent regarding what exactly led to her discharge.  The Board therefore has in this case a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Lastly, the November 2013 VA examiner found the Veteran's claim an "entirely believable verbal history."  Based on this background, the Board cannot find that a preponderance of the evidence demonstrates that the Veteran did not undergo evaluation during service of mitral valve prolapse.  See Alemany, supra.  

Nevertheless, a service connection finding is unwarranted for mitral valve prolapse.  The November 2013 VA examiner stated - in the only medical opinion of record to address the claim - that the Veteran's mitral valve prolapse was likely not related to service.  In support of the opinion, the examiner stated that the MVP was a "genetic developmental abnormality of which the exact biochemical etiology is currently unknown."  The examiner further indicated that genetic disposition is the "most common cause of mitral valve prolapse" and that the Veteran did not have any complications associated with MVP.  In the report, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran to include electrocardiogram.  In explaining the opinion, the examiner indicated that the examination of the Veteran, in addition to a positive family history indicated by the Veteran, formed the basis of the findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  This opinion is of probative value because it is rendered by a physician, it is based on the evidence of record, and it is supported by an explanation.   

In sum, evidence shows that the Veteran has MVP, and the evidence is in equipoise regarding whether she had MVP during service.  Nevertheless, a service connection finding is unwarranted because the preponderance of the evidence of record indicates that the Veteran's MVP is a congenital defect which is not related to service.  38 C.F.R. § 3.303.  Further, there is no medical evidence of record indicating a superimposed disease or injury on MVP during service.  Rather, the evidence clearly indicates the absence of such given that the Veteran's sole heart defect is MVP.  VAOPGCPREC 82-90.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

          Eyes:

The November 2013 VA examiner who evaluated the Veteran's eyes found the Veteran with diplopia and early cataracts.  The Board further notes that evidence supports the Veteran's claim to have experienced vision problems during service.  In her September 1979 enlistment report of medical history, the Veteran indicated blurred vision.  Further, an undated STR indicates that the Veteran was prescribed glasses during service.  

Nevertheless, the Board finds service connection unwarranted for an eye or vision disorder.  The November 2013 VA examiner - the only medical professional who commented on her claim - stated that the Veteran's vision problems were due to "genetically determined" refractive error which is "not due to military service."  The examiner indicated that the refractive error is correctible for both eyes with spectacles.  The examiner further indicated that the Veteran's bilateral "early cataracts" were "not visually significant[,]" "not abnormal" for her age, and were not "due to military service."  This report and opinion is of probative value because it is rendered by a physician who indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran, and who supported the opinion with an explanation.  See Bloom, supra.  The Board also notes that the private medical evidence of record dated between 2002 and 2006 is negative for eye and vision problems, and that the Veteran indicated in a December 2006 private medical history that she had no "trouble/vision."    

Hence, as with the Veteran's MVP, the refractive error in her eyes is a congenital defect for which service connection is unwarranted.  38 C.F.R. § 3.303.  Further, there is no medical evidence of record indicating a superimposed disease or injury on the refractive errors during service.  VAOPGCPREC 82-90.  Rather, the evidence clearly shows that, other than the diagnosed cataracts, the Veteran has not experienced other disability with her eyes.  As for the bilateral "early cataracts," the preponderance of the evidence indicates that each is age related and therefore unrelated to service.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a heart disability is denied.          

Entitlement to service connection for an eye or vision disability is denied.  



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


